        Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 1 of 12


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BINTA M. EDWARDS                 :
                                 :                  CIVIL ACTION
           Plaintiff,            :
      v.                         :                  No.:
                                 :
DB COMMISSARY LLC d/b/a DI BRUNO :
BROS.                            :
      and                        :
DB RETAIL HOLDINGS, LLC d/b/a    :                  JURY TRIAL DEMANDED
DI BRUNO BROS.                   :
      and                        :
DI BRUNO BROS. HOLDINGS, INC.    :
      and                        :
DI BRUNO BROTHERS, LLC           :
      and                        :
DI BRUNO BROS. INC.              :
      and                        :
DB CORPORATE LLC                 :
      and                        :
DB ASSOCIATES, LLC               :
                                 :
           Defendants.           :
                                 :

                               CIVIL ACTION COMPLAINT

       Plaintiff, Binta M. Edwards (hereinafter referred to as “Plaintiff”), by and through her

undersigned counsel, hereby avers as follows:

                                      INTRODUCTION

       1.     Plaintiff has initiated this action to redress violations by DB Commissary LLC d/b/a

Di Bruno. Bros, DB Retail Holdings, LLC d/b/a Di Bruno Bros., Di Bruno Bros. Holdings, Inc.,

Di Bruno Brothers, LLC, Di Bruno Bros. Inc., DB Corporate LLC, and DB Associates, LLC

(hereinafter collectively referred to as “Defendants”) of the Americans with Disabilities Act, as

amended (“ADA” - 42 USC §§ 12101 et. seq.), the Family and Medical Leave Act (“FMLA” – 29

U.S.C. § 2601 et. seq.), the Pennsylvania Human Relations Act (“PHRA”), and the Philadelphia
          Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 2 of 12


Fair Practices Ordinance (“PFPO”).1 Plaintiff was unlawfully terminated by Defendants, and she

suffered damages more fully described/sought herein.

                                       JURISDICTION AND VENUE

         2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s state-

law claims because they arise out of the same common nucleus of operative facts as Plaintiff's

federal claims asserted herein.

         3.       This Court may properly maintain personal jurisdiction over Defendants because

their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction

over Defendants to comply with traditional notions of fair play and substantial justice, satisfying

the standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326

U.S. 310 (1945), and its progeny.

         4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

         5.       Plaintiff filed a Charge of discrimination and retaliation with the Equal

Employment Opportunity Commission (“EEOC”) and also dual-filed said charge with the

Pennsylvania Human Relations Commission (“PHRC”). Plaintiff has properly exhausted her

administrative proceedings before initiating this action by timely filing and dual-filing her Charge




1
  Plaintiff’s claims under the PHRA and PFPO are referenced herein for notice purposes. She is required to wait 1
full year before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in
advance of same because of the date of issuance of her federal right-to-sue-letters under the ADA. Plaintiff’s PHRA
and PFPO claims however will mirror identically her federal claims under the ADA.

                                                           2
          Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 3 of 12


with the EEOC and PHRC, and by filing the instant lawsuit within 90 days of receiving a right-to-

sue letter from the EEOC.

                                             PARTIES

         6.    The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

         7.    Plaintiff is an adult who resides at 5731 N. 19th Street, Philadelphia, Pennsylvania

19141.

         8.    DB Commissary LLC d/b/a Di Bruno. Bros, DB Retail Holdings, LLC d/b/a Di

Bruno Bros., Di Bruno Bros. Holdings, Inc., Di Bruno Brothers, LLC, Di Bruno Bros. Inc., DB

Corporate LLC, and DB Associates, LLC are all registered corporate entities with the Pennsylvania

Department of State. They are collectively hereinafter referred to as “Defendants.”

         9.    Plaintiff received payroll and a W-2 (for taxation purposes) directly from Defendant

DB Commissary LLC d/b/a Di Bruno Bros., but was functionally and legally an employee of all

Defendants. By way of examples only:

               (A) Defendants operate as a single enterprise;

               (B) Defendants transfer employees and management amongst different locations
                   and share staff and employees amongst different locations, doing business
                   under many fictious business names;

               (C) Defendants utilize overlapping documents, policies, and information amongst
                   each entity; and

               (D) Defendants share employees, resources, have the same owner(s) and high-level
                  management, share financial controls, follow the same directives, use the same
                  employment documents within the enterprise regardless of Defendant, have the
                  same procedures and benefits for the entire enterprise of all Defendants, and
                  merely operate as a single business with different brands of vehicles being sold
                  to the public.

         10.   One of the locations in which Defendants collectively operate from is 1730

Chestnut Street, Philadelphia, Pennsylvania 19103.




                                                  3
            Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 4 of 12


        11.     At all times relevant herein, Defendants acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                                  FACTUAL BACKGROUND

        12.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        13.     Plaintiff was employed with Defendants from in or about October of 2017 until her

unlawful termination (discussed further infra) on or about March 11, 2020, holding several

different positions within Defendants including Assistant Production Manager.

        14.     At the time of Plaintiff’s termination, however, she was working as a Sous Chef for

catering.

        15.     At the time of her termination, Plaintiff was primarily supervised by Executive

Chef, Robert Jackson (hereinafter “Jackson”) and General Manager, Sandy Glatter (hereinafter

“Glatter”).

        16.     Throughout her tenure with Defendants, Plaintiff was a hard-working employee

who has performed her job well.

        17.     On or about December 29, 2019, Plaintiff was involved in a serious head-on

collision/auto accident on her way home from work. As a result, she suffered from and continues

to suffer from serious injuries/health conditions including back and neck injuries and a broken foot

(and associated complications), which limited her ability (at times) to perform some daily life

activities, including but not limited to walking, turning and bending her neck, and working (among

other daily life activities).




                                                  4
         Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 5 of 12


        18.    Despite her aforementioned health conditions and limitations, Plaintiff was still

able to perform the essential duties of her job well with Defendants; however, Plaintiff did require

reasonable medical accommodations at times (discussed infra).

        19.    For example, Plaintiff requested and was approved for leave under the Family and

Medical Leave Act (“FMLA”) from on or about December 29, 2019 until on or about March 11,

2020.

        20.    Throughout her medical leave, Plaintiff regularly apprised Human Resources

Generalist, Laura Quigley (hereinafter “Quigley”) of the status of her health conditions and

confirming her need for medical leave.

        21.    For example, on or about February 11, 2020, Plaintiff informed Quigley that her

doctor had extended her medical leave for just an additional 2½ weeks, until on or about March

30, 2020 (a reasonable accommodation under the ADA).

        22.    In response to Plaintiff’s very reasonable request for a brief 2½ week extension of

her medical leave, Quigley sent Plaintiff a letter, on or about February 26, 2020, stating that

Plaintiff “would have exhausted [her] FMLA leave on March 10, 2020,” she was “not eligible for

any additional leave as required by state and federal law,” and she would be terminated if she did

not return to work on March 11, 2020.

        23.    On or about March 10, 2020, in fear of losing her job, Plaintiff emailed Quigley

that she would be seeing her doctor the following day (March 11, 2020), at which time she would

be getting her foot cast off and would request an immediate return to work note from her doctor.

        24.    Despite the fact that Plaintiff informed Quigley she would be requesting a note from

her doctor on or about March 11, 2020 to return to work before the end of the 2½ week extension

her doctor had recommended, Quigley responded that March 10, 2020 was Plaintiff’s last day of




                                                 5
                 Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 6 of 12


        FMLA leave and that she would be terminated at the end of the day, unless she was cleared to be

        able to return to work on March 11, 2020.

                25.    On or about March 11, 2020, Plaintiff had her cast removed and her doctor cleared

        her to return to work on or about Monday, March 16, 2020. As a result, Plaintiff only needed the

        very reasonable medical accommodation of just 3 additional business days beyond her FMLA

        leave. Quigley, however, informed Plaintiff that because she had not returned to work on or about

        March 11, 2020, she was terminated as of the end of the day on March 10, 2020.

                26.    Regardless of whether Plaintiff’s FMLA ended on March 10, 2020, Defendants

        were still required to engage in the interactive process and provide Plaintiff with reasonable

        accommodations under the ADA.

                27.    Prior to abruptly terminating Plaintiff’s employment, Defendants failed to (1)

        engage in the interactive process as required under the ADA; (2) accommodate Plaintiff under the

        ADA; or (3) hold her position open during her just over three-month medical leave.

                28.    Plaintiff believes and therefore avers that she was terminated because of (1) her

        known, perceived, and/or record of disabilities; (2) in retaliation for requesting/utilizing reasonable

        medical accommodations; and/or (3) Defendants’ complete and utter failure to accommodate her

        health conditions.

                                                  COUNT I
                   Violations of the Americans with Disabilities Act, as Amended (“ADA”)
([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; and [3] Failure to Accommodate)
                                         -Against All Defendants-

                29.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

        full.

                30.    Plaintiff suffered from qualifying health conditions under the ADA which affected

        her ability (at times) to perform some daily life activities including, but not limited to walking,

        turning and bending her neck, and working.

                                                          6
         Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 7 of 12


        31.    Plaintiff kept Defendants’ management informed of her serious medical conditions

and need for medical treatment and other accommodations.

        32.    Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendants; however, Plaintiff did require

reasonable medical accommodations at times.

        33.    Plaintiff requested reasonable accommodations from Defendants, including but not

limited to a medical leave of absence to care for and treat her serious health conditions.

        34.    Plaintiff was terminated from her employment with Defendants in close proximity

to requesting/utilizing reasonable accommodations and while still out on medical leave.

        35.    Prior to abruptly terminating Plaintiff’s employment, Defendants failed to (1)

engage in the interactive process as required under the ADA; (2) accommodate Plaintiff under the

ADA; or (3) hold her position open during her just over three-month medical leave.

        36.    Plaintiff believes and avers that she was terminated from her employment with

Defendants because of: (1) her known and/or perceived disabilities; (2) her record of impairment;

(3) her requested accommodations; and/or (4) Defendants’ failure to engage in the interactive

process and/or to accommodate her disabilities.

        37.    These actions as aforesaid constitute violations of the ADA

                                          COUNT II
                 Violations of the Family and Medical Leave Act (“FMLA”)
                             ([1] Retaliation & [2] Interference)
                                   -Against All Defendants-

        38.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        39.    Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).



                                                  7
          Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 8 of 12


        40.      Plaintiff requested leave from Defendants, her employers, with whom she had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).

        41.      Plaintiff had at least 1,250 hours of service with Defendants during her last full year

of employment.

        42.      Defendants are engaged in an industry affecting commerce and employ fifty (50)

or more employees for each working day during each of the twenty (20) or more calendar work

weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

        43.      Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.

        44.      Plaintiff was terminated in close proximity to her requests for a block medical leave

to care for and treat her serious health conditions.

        45.      Defendants committed interference and retaliation violations of the FMLA by: (1)

terminating Plaintiff for requesting and/or exercising her FMLA rights and/or for taking FMLA-

qualifying leave; (2) considering Plaintiff’s FMLA leave needs in making the decision to terminate

her; (3) terminating Plaintiff to intimidate her and/or prevent her from taking FMLA-qualifying

leave in the future; (4) by making negative comments and/or taking actions towards her that would

dissuade a reasonable person from exercising her rights under the FMLA; and (5) failing to

reinstate Plaintiff to the same or similar position upon being released to return to work from her

FMLA leave.2

        46.      These actions as aforesaid constitute violations of the FMLA.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:




2
  See e.g. Keim v. AMTRAK, 2007 U.S. Dist. LEXIS 54200 (E.D Pa. 2007)(even where an employee is given 12 weeks
of FMLA leave eliminating an interference claim, it constitutes unlawful retaliation to deny him or her reinstatement
to his prior role where it was feasible).

                                                         8
         Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 9 of 12


       A.      Defendants are to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

       B.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded liquidated and/or punitive damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendants for their willful, deliberate, malicious and outrageous conduct and to deter Defendants

or other employers from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       F.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                              By:     _______________________________
                                                      Ari R. Karpf, Esq.
                                                      3331 Street Rd.
                                                      Two Greenwood Square, Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
Dated: July 28, 2020



                                                 9
                   Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 10 of 12




                         =============_áåí~=jK=bÇï~êÇë

=========================a_=`çããáëë~êó=ii`=ÇLÄL~=aá=_êìåç=_êçëKI=Éí=~äK




                   TLOULOMOM
                           Case 2:20-cv-03659-GEKP
                                               UNITED Document   1 Filed
                                                      STATES DISTRICT    07/28/20 Page 11 of 12
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       RTPN=kK=NVíÜ=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNQN
Address of Plaintiff: ______________________________________________________________________________________________

                       NTPM=`ÜÉëíåìí=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNMP
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           TLOULOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           TLOULOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                  Case 2:20-cv-03659-GEKP Document 1 Filed 07/28/20 Page 12 of 12
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                          DEFENDANTS
    bat^oapI=_fkq^=jK                                                                                      a_=`ljjfpp^ov=ii`=aL_L^=af=_orkl=_olpKI=bq=^iK

    (b) County of Residence of First Listed Plaintiff                 mÜáä~ÇÉäéÜá~                           County of Residence of First Listed Defendant                 mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                     f
                                                                                                        (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                    PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                     Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                            of Business In This State

❒ 2    U.S. Government                 ’ 4 Diversity                                               Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                   Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                           FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                      PERSONAL INJURY                   PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’ 310 Airplane                    ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’ 315 Airplane Product                  Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument               Liability                  ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’ 320 Assault, Libel &                  Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment           Slander                          Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’ 330 Federal Employers’                Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted               Liability                  ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’ 340 Marine                            Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’ 345 Marine Product                    Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment             Liability                   PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’ 350 Motor Vehicle               ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’ 355 Motor Vehicle               ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                     Product Liability           ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’ 360 Other Personal                    Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                          Injury                      ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’ 362 Personal Injury -                 Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                           Medical Malpractice                                             Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                   PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒ 440 Other Civil Rights            Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒ 441 Voting                      ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒ 442 Employment                  ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒ 443 Housing/                          Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability             Accommodations              ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒ 445 Amer. w/Disabilities -
                                     u                                 ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                           Employment                    Other:                    ❒ 462 Naturalization Application
                                     ❒ 446 Amer. w/Disabilities -      ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                           Other                       ❒ 550 Civil Rights                Actions
                                     ❒ 448 Education                   ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from          ❒ 4 Reinstated or        ’     5 Transferred from     ❒ 6 Multidistrict                  ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court            Reopened                     Another District            Litigation -                    Litigation -
                                                                                                                            (specify)                      Transfer                        Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            ^a^=EQOrp`NONMNFX=cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=^a^I=cji^I=m^=eìã~å=oÉä~íáçåë=^Åí=~åÇ=íÜÉ=mÜáä~ÇÉäéÜá~=c~áê=mê~ÅíáÅÉë=lêÇáå~åÅÉK
VII. REQUESTED IN     ❒                         CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            TLOULOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                Save As...                                                                                                                   Reset
